i          i      i                                                                  i      i      i




                                  MEMORANDUM OPINION


                                         No. 04-09-00279-CV

                              In the INTEREST OF M.D.R. Jr., a Child

                      From the 38th Judicial District Court, Medina County, Texas
                                   Trial Court No. 08-04-18888-CV
                        Honorable, Cathy O. Morris, Associate Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: November 18, 2009

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Michael R. appeals the trial court’s judgment terminating his parental rights and the order

finding his appellate points frivolous. See TEX . FAM . CODE ANN . § 263.405(d)(3) (Vernon 2008).

Appellant’s court-appointed appellate attorney filed a motion to withdraw and a brief containing a

professional evaluation of the record demonstrating there are no arguable grounds to be advanced

and concluding the appeal is frivolous. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, *4 (Tex. App.–San

Antonio May 21, 2003, order) (applying Anders procedure to appeals from orders terminating
                                                                                      04-09-00279-CV

parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.–San Antonio Sept. 10, 2003, no

pet.) (mem. op.). Appellant was provided a copy of the brief and informed of his right to review the

record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.–San Antonio,

July 23, 1997, no pet.); In re R.R., 2003 WL 21157944, at *4. Appellant did not file a pro se brief.

       We have reviewed the record and the attorney’s brief, and we agree with counsel that the

appellate points do not present a substantial question for appellate review. See TEX . CIV . PRAC. &

REM . CODE ANN . § 13.003(b) (Vernon 2002); TEX . FAM . CODE ANN . § 263.405(d)(3) (incorporating

section 13.003(b) by reference). Accordingly, we hold the trial court did not abuse its discretion in

finding the points of appeal to be frivolous. We grant the motion to withdraw and affirm the trial

court’s judgment.



                                                       PER CURIAM




                                                 -2-